Title: To Benjamin Franklin from Johann Rodolph Valltravers, 13 March 1778
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


Honored Sir
From Rockhall, at Bienne, in Switzerland,March 13th. 1778
Uncertain of the Fate of my several Letters to Your Excellency of Septr. 21t. and 26th. and of 9ber. 9th. from this Place; of 10ber. 4th. from Mannheim; and of Janry. 10th. and 15th. from Lyons in France; (to neither of which I have had the Satisfaction of receiving some answer): I now send this by my Servant who is to deliver it safe into your own hands. I shall remain here till I have the Pleasure of receiving your Commands, Postpaid to Pontarlier, a frontier-Town of France; directed A Mr. de Valltravers, Membre du Conseil Souverain de la ville et République de Bienne, en Suisse. Rather attributing your Silence to the Multiplicity and Importance of your Engagements than to any Diminution of your antient Regard and Kindness I will Suppose all the above six Letters safely delivered to your Excellency, and forbear incroaching on your Time, by repeating their Contents. I therefore confine the Purpose of this Letter to congratulate with You on the opening fair Prospect of recovering the inestimable Blessings of public, civil, political, religious and mercantile Liberty of your native Country; to which your Wisdom and indefatigable Activity and Labors, have largely contributed. Beware only of the five bribed and bribing Commissaries, sent off by your Ennemies, to divide the Unanimity of your Councils at home under a false show of peaceable Transactions. This is what I take the Liberty to suggest to my worthy Friend, Mr. Laurence, the speaker of the Congress. For I learn from my Secretary in London, that, if the parliamentary insidious Proposals of a Reconciliation are rejected in America, they then mean to attribute their bad Success to the Instigations of France, and to take their Revenge accordingly.
With such a King, such a Parliament, and such a Ministry both apparent and behind the Curtain what good can You expect? or what Trust repose with safety? Even of the whole Minority, I don’t find one so much as mentioning a Compensation and Indemnisation of the aggressors towards America, for all the Ruin and Destruction wantonly brought upon you. Leaving all Matters as they were in 1763 is no Compensation at all. The only one, in the Power of G.B. to grant, is to declare and to maintain your intire Independence; to leave you to your own Government, since you preferr it to that of George III; and to form a Mutually defensive alliance against all Invaders; Those two Points setled, America will then be Able to remitt, for the space of one hundred Years, one or two Millions of Pounds annually on relinquishing Canada, nova Scotia, Florida &amp;c. to their own Government, as all the confederate Provinces.
I laugh at the dreaded alliance between F[ranc]e and A[meric]a. No Ally of that Kingdom has ever been benefitted, when ever it had the Misfortune to stand in Need of Protection; And an exclusive Trade can never be your Interest to grant to any Power or Nation. An alliance with France merely for defending each other, when attacked, may be prudent, and does not exclude, by no Means, a similar Engagement with anÿ other Power, even with Gt. Britain.
My Journey to Paris and London is deferred till called for. Exhausted by my too liberal Attachment to the Elector I have served these ten Years: I now try, since my Recall and recovered Independence, to repair my broken Fortune the best I can. Your Excellency knows the Truth of my best Wishes and of my Zeal for the great good Cause of rightuous Liberty: happy, if I can be any ways conducive towards it, within my narrow sphere! Being, most respectfully Honored Sir! Your Excellency’s Most devoted humble Servant
Rodh. Valltravers

P.S. My best Respects to Mr. Dean, and to your Grandson. Have you recd. the Book I sent you from Lyons, Simler de Rebuspublicis Helvetiorum? by private Hand.

 
Notation: Valtravers 13. March 77.
